IN THE MATTER OF MARJORIE GREGORY, Respondent.
No. COA09-872
Court of Appeals of North Carolina.
Filed: January 19, 2010.
This case not for publication
Randolph and Fischer, by J. Clark Fischer, for Appellant.
Office of Forsyth County Attorney, by Gloria L. Woods, for Appellee.
WYNN, Judge.
In this appeal, Lewis Gregory challenges the trial court's order upholding his removal as guardian of the person for his wife, Marjorie Gregory. He "requests that the order removing him as guardian be set aside on the dual grounds that the evidence was insufficient as a matter of law to justify removal and the Order's findings of fact are legally deficient." We do not reach the merits of Lewis Gregory's appeal because the relief that he seeks, reinstatement as guardian, has been rendered moot by the death of Marjorie Gregory.
Under North Carolina law, the powers and duties of a guardian expire with the death of the ward. N.C. Gen. Stat. § 35A-1295 (a)(3) (2007). "Generally, an appeal should be dismissed as moot [w]hen events occur during the pendency of [the] appeal which cause the underlying controversy to cease to exist." Smith v. Smith, 145 N.C. App. 434, 436, 549 S.E.2d 912, 914 (2001) (citations and quotations omitted).
Here, the underlying controversy between the parties is whether Lewis Gregory was appropriately removed as Marjorie Lewis's guardian. The controversy ceased to exist when Marjorie Lewis died on 27 March 2009. Reversing the trial court's order would essentially reinstate Lewis Gregory as guardian for an individual that has already expired. Accordingly, we dismiss his appeal as moot.
Dismissed.
Judges Calabria and Beasley concur.
Report per Rule 30(e).